PER CURIAM.
In a series of complaints beginning in 1995, with the most recent filed in 2003, Plaintiffs-Appellants New York Association of Homes and Services for the Aging, Inc., a non-profit corporation whose membership includes approximately 300 residential health care facilities, and certain individual nursing facilities (“plaintiffs”), brought this action against New York State and its various agencies and employees (“defendants”) challenging a number of budget measures aimed at controlling Medicaid reimbursement costs.
Plaintiffs alleged that the cost-control measures, enacted as part of New York State’s annual budget, violated various provisions of federal and state law, as well as the United States Constitution. Plaintiffs claimed, inter alia, that the challenged measures violated the now-repealed Boren Amendment, 42 U.S.C. § 1396a(a)(13)(A) (repealed 1997), as well as the current requirements of 42 U.S.C. §§ 1396a(a)(13)(A) and 1396a(a)(30)(A).
In a Memorandum Decision and Order entered May 19, 2004, the United States District Court for the Northern District of New York (Hurd, J.) held that plaintiffs’ Boren Amendment claims were barred under the Eleventh Amendment. 318 F.Supp.2d 30, 37-38 (N.D.N.Y.2004). The court further held that health care providers had no enforceable federal rights under §§ 1396a(a)(13)(A) and 1396a(a)(30)(A). Id. at 38-40. The district court granted defendants’ motion for summary judgment on the federal claims, denied plaintiffs’ motion for summary judgment, and dismissed the state law claims without prejudice. Id. at 42
We review a district court’s grant of summary judgment de novo, viewing the evidence in the light most favorable to the non-movant and affirming if there is no triable issue of material fact and the movant is entitled to judgment as a matter of law. See, e.g., Kapps v. Wing, 404 F.3d 105, 112 (2d Cir.2005). Having carefully considered all the arguments raised on appeal, we affirm for the reasons set forth in the district court’s well-reasoned Memorandum Decision and Order.
The decision of the district court is hereby Affirmed.